           Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



  DAVID POWELL, et al.,
                                                     Case No. 2:20-cv-00352-BLW

           Plaintiffs,                               MEMORANDUM DECISION
                                                     AND ORDER
            v.

  Crypto Traders Management, LLC, et
  al.,

           Defendants.



                                     INTRODUCTION

       Plaintiffs, David Powell and Merav Knafo, have filed an application for writ

of attachment (Dkt. 15).1 For the reasons explained below, the Court will order

Defendants Crypto Traders Management, LLC, Shawn Cutting and Courtney Lata




       1
          Plaintiffs have also filed a motion for leave to file an amended complaint in which
Plaintiffs seek to add the above named third parties as defendants. (Dkt. 14). That motion is not
yet ripe and will accordingly not be addressed herein.



MEMORANDUM DECISION AND ORDER - 1
       Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 2 of 10




and third parties Janine Cutting, the Lake View Trust, the Crypto Traders Fund LP,

and Ash Development, LLC to show cause why a writ of attachment of the

property listed in Plaintiffs’ Application should not issue. That hearing will be

conducted on December 18, 2020 at 10:00 a.m. via Zoom. The instructions to

access the video conference will be issued separately. The Court will also grant the

Plaintiff’s motion to issue a writ of attachment immediately.


                                 BACKGROUND

      This is an action brought by Plaintiffs David Powell and Merav Knafo as

investors in a cryptocurrency investment fund against the fund and the fund’s

managers. Plaintiffs allege that Defendants Crypto Traders Management, LLC;

Shawn Cutting, and Courtney Lata lured Plaintiffs into depositing money into a

public fund they claimed to be managing and investing in altcoin offerings, and

then refused to pay out the investments and earnings as promised.

      Powell invested $531,933.00 with CTM between November 4, 2018 and

July 18, 2019. Powell did not sign an express contract with CTM regarding the

management of his funds. Powell requested and received three separate payouts

from CTM totaling $50,000 between August 4, 2019 and January 10, 2020. On

January 13, 2020 Powell requested an additional $100,000 payout by April 15,

2020. Cutting confirmed on January 23, 2020 that CTM would issue the



MEMORANDUM DECISION AND ORDER - 2
       Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 3 of 10




withdrawal, but Powell never received the payout. On May 16, 2020, Powell

requested that Cutting close his account and pay out the entire balance, however,

he has not received a payout as requested.

      Knafo invested $109,581.94 with CTM between July 28, 2019 and

November 4, 2019. Knafo requested a withdrawal of her investment on February

11, 2020 but did not receive a payout. On March 20, 2020, Knafo signed a service

agreement with CTM which expressly provided that CTM would manage all funds

deposited in exchange for 30% of the earnings generated each reporting period.

(Dkt. 15-2 at 9). The parties to the agreement were Knafo, CTM, CTM employees

and Shawn Cutting. Despite at least three additional requests for payout, Knafo has

not received a payout of her investment from CTM.

      After investing funds with CTM, Plaintiffs received monthly updates

regarding their investments from CTM. The updates summarized the investment

activity undertaken with the funds deposited with CTM and showed rapid growth

in the overall fund, and their individual accounts. Plaintiffs allege that through the

monthly updates, email exchanges, and other communications, Defendants

repeatedly represented that the funds could be withdrawn at any time. In March

2020, Plaintiffs received a newsletter in which Cutting admitted that he was falsely

reporting account values to investors. Cutting further explained that based on




MEMORANDUM DECISION AND ORDER - 3
       Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 4 of 10




current market conditions, it would be very difficult to sell without taking a big

loss, and that CTM could not provide a time frame for when to expect a

withdrawal.

      On May 13, 2020, Knafo received an update on her account that reflected a

total principal investment of $109,581.00 and an account value of $119,375.94.

Powell received an update on his account on May 10, 2020 that reflected a total

principal investment of $513,933.00 and an account value of $603,750.35. These

statements form the basis for the calculation of the debt owed to Plaintiffs by the

Defendants.

                                   DISCUSSION

      Plaintiffs request a writ of attachment and a show cause hearing, as

authorized by Idaho statutory law, pursuant to Federal Rule of Civil Procedure 64.

Specifically, Rule 64(a) authorizes district courts to employ state law remedies for

attachment. Fed. R. Civ. P. 64(a), (b).

1.    Application for Writ of Attachment

      Plaintiffs seek to attach property and accounts held by Defendants Lata,

Cutting, and CTM. Plaintiffs also seek to attach property they allege Defendants

purchased through a family member and entities the Defendants own, collectively

referred to here as the “Third Parties.” The Third Parties include Janine Cutting,

Cutting’s wife and Lata’s mother; the Lake View Trust, a spendthrift trust of which


MEMORANDUM DECISION AND ORDER - 4
       Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 5 of 10




Janine and Cutting are co-trustees; the Crypto Traders Fund LP, a limited

partnership of which CTM is believed to be a general partner; and Ash

Development, LLC, a limited liability company of which Lata is the managing

member. Plaintiffs have filed a motion for leave to file an amended complaint to

add these parties as defendants in this action. Under Idaho’s fraudulent transfer

statutes, plaintiffs may seek to attach property fraudulently transferred to a third

party. See Eta Compute, Inc. v. Semones, No. 1:18-cv-00552-BLW, 2019 WL

267702, at *3 (D. Idaho Jan. 18, 2019).

      A.     Idaho Statutes relating to prejudgment writs of attachment

      Under Idaho statutory law, before a writ of attachment may issue, plaintiffs

must demonstrate: (1) that the defendant is indebted to the plaintiff; (2) the action

is upon a contract, express or implied, for the direct payment of money; (3) the

contract is not secured by any mortgage, deed of trust, security interest or lien upon

real or personal property; and (4) the attachment is not sought and the action is not

prosecuted to hinder, delay, or defraud any creditor of the defendant. See Idaho

Code 8-502(a).

      After a plaintiff files an application for a writ of attachment, the court shall

“examine the complaint and affidavit, and if satisfied that they meet the

requirements of subdivision (a), it shall issue an order directed to the defendant to




MEMORANDUM DECISION AND ORDER - 5
          Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 6 of 10




show cause why a writ of attachment should not issue.” Idaho Code § 8-502(b). In

addition, the Court may “prior to a hearing” issue a writ of attachment “if probable

cause appears . . .[b]y reason of specific facts shown the property specifically

sought to be attached is a bank account subject to the threat of imminent

withdrawal . . . or [the property] is in immediate danger of concealment[] or

removal from this state, or of sale to an innocent purchaser, and the holder of such

property threatens to destroy, harm, conceal, remove it from the state, or sell to an

innocent purchaser.” Idaho Code § 8-502(c)(3). Finally, “[u]pon the hearing on the

order to show cause, the court shall consider the showing made by the parties

appearing, and shall make a preliminary determination of whether there is a

reasonable probability that the plaintiff will prevail in its claim.” Idaho Code § 8-

502(e).

      B.      Idaho’s Fraudulent Transfer Statutes

      Idaho Code § 55-913(1)(a) provides that “[a transfer made or obligation

incurred by a debtor is voidable as to a creditor, whether the creditor’s claim arose

before or after the transfer was made or the obligation was incurred, if the debtor

made the transfer or incurred the obligation . . . [w]ith the actual intent to hinder,

delay, or defraud any creditor of the debtor . . . .” Subsection (2) sets forth several

factors that are indicia of the actual intent to hinder, delay or defraud, including (1)




MEMORANDUM DECISION AND ORDER - 6
       Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 7 of 10




whether the debtor transferred the assets to an insider; (2) whether the transfer

resulted in the debtor’s insolvency; (3) whether the debtor retained possession of

the property after the transfer; (4) whether the debtor was threatened with suit prior

to transferring the property, and whether the debtor removed or concealed assets.

Idaho Code § 55-913(2).

      In an action for relief against a transfer pursuant to Section 55-913, a

creditor may obtain, among other things, “[a]n attachment or other provisional

remedy against the asset transferred or other property of the transferee if available

under applicable law[.]” See Idaho Code 55-916(1)(b). A creditor may also obtain

“avoidance of the transfer,” “an injunction against further disposition by the debtor

or a transferee, or both, of the asset transferred or of other property” and “any other

relief the circumstances may require.” Idaho Code 55-916(1)(c).

      C.     The Show Cause Hearing

      Plaintiffs have met the standard set forth in Idaho Code section 8-502(b) for

this Court to order a show cause hearing related to the property defendants hold,

and the property transferred to the Third Parties. Based on the materials submitted

with Plaintiff’s application, the Defendants are indebted to Plaintiff Powell for

$603,750.35 and Plaintiff Knafo for $119,375.94 through their receipt and

subsequent management of investment funds on behalf of the Plaintiffs. This debt




MEMORANDUM DECISION AND ORDER - 7
           Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 8 of 10




is upon a contract, express or implied, for the direct payment of money;2 and the

debt is not secured by any mortgage, deed of trust, security interest, or lien.

Further, there is no evidence that the attachment is sought, or that the action is

prosecuted, to hinder, delay or defraud any other defendants’ creditors.

       Next, regarding the property transferred to the Third Parties on the day of

the show cause hearing, the circumstances and timing of these transfers suggest an

actual intent to hinder, delay, or defraud. See § 55-913(2). Among other things, the

property was transferred to family and entities controlled by the Defendants; the

Defendants appear to have maintained control over the property after the transfers,

and some of the property was transferred after the Defendants were threatened with

suit. See Idaho Code §§ 55-910(8); 55-910(1), (11). There may be an innocent

explanation for all of this, but the evidence before the Court suggests an intent to

defraud.

       The Court will therefore schedule a show cause hearing in compliance with

the requirements of Idaho Code Section 8-502(b) (providing that the hearing “shall



       2
          The Idaho Supreme Court has held that “[a]n implied in fact contract is defined as one
where the terms and existence of the contract are manifested by the conduct of the parties with
the request of one party and the performance by the other often being inferred from the
circumstances attending the performance.” Clayson v. Zebe, 280 P.3d 731, 736 (Idaho 2012).
Further, when a “defendant has received a benefit which it would be inequitable for him to
retain” a contract implied in law, or quasi-contract, exists. Continental Forest Products, Inc. v.
Chandler Supply Co., 518 P.2d 1201, 1205 (Idaho 1974).



MEMORANDUM DECISION AND ORDER - 8
       Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 9 of 10




be no sooner than five (5) days from the issuance thereof, and shall direct the time

within which service thereof shall be made upon the defendant[s].”)

      D.     The Writ of Attachment

      The next question is whether the Court should issue the writ of attachment

before the show cause hearing. A key question is whether plaintiff has shown that

the bank accounts sought to be attached are “subject to the threat of imminent

withdrawal.” Idaho Code § 8-502(c)(3). Plaintiffs argue that “Defendants

effectively stole hundreds of thousands of dollars from their investors,” formed

new entities and transferred investments to the Third Parties to treat as expendable

income. In support of this claim, Plaintiffs explain that several of the Third Parties’

purchases coincide with Plaintiffs’ investments with CTM. (Mem. Supporting

App., Dkt. 15-1, at 13–15). Plaintiffs further allege that “[t]here can be no doubt

that assets in Defendants’ and [Third Parties’] accounts . . . are in imminent danger

[of] being withdrawn and concealed” and request an immediate writ of attachment

on the bank accounts, crypto exchange accounts, and cold storage accounts.

      Given all these facts, the Court concludes that the bank accounts identified

are “subject to the threat of imminent withdrawal.” Idaho Code § 8-502(c)(3). The

Court will therefore issue a writ of attachment immediately.




MEMORANDUM DECISION AND ORDER - 9
      Case 2:20-cv-00352-BLW Document 22 Filed 12/11/20 Page 10 of 10




                                     ORDER

      IT IS ORDERED that Plaintiff’s Application for Writ of Attachment (Dkt.

15) is GRANTED. The Court will enter a separate order consistent with this

decision.



                                           DATED: December 11, 2020


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
